Case 1:17-cv-07255-ILG-ST Document 15 Filed 03/26/19 Page 1 of 1 PageID #: 66




                                                           March 26, 2019
Via ECF & Email
Hon. I. Leo Glasser, U.S.D.J.
United States District Court
Eastern District of New York
Courtroom 8B South
Chambers Room 921 South
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:    Hessam v. Dollar Tree Stores, Inc.
              Case No.: 1:17-cv-07255-ILG-ST (E.D.N.Y)

Dear Judge Glasser:

        We represent Plaintiffs in the above-referenced matter and we write to provide the Court
with a status report of the voluntary arbitrations pursuant to the communication from Mr. Stanley
Kessler dated March 26, 2019. Currently, eight out of the nine individual’s claims have been
resolved for opt-in claimants. However, the matter involving Named Plaintiff Sayed Hessam is
proceeding through Judicial Arbitration and Mediation Services, Inc. (JAMS), with an arbitration
hearing currently scheduled for April 8 through April 12, 2019, before the Honorable Ariel E.
Belen (Ret.). We will keep the Court updated on the status of this matter after the conclusion of
the aforementioned hearing.

       We thank Your Honor and the Court for your time and consideration to this matter.


                                                           Respectfully Submitted,


                                                           _____________________________
                                                           Michael A. Tompkins, Esq.
                                                           LEEDS BROWN LAW, P.C.
                                                           One Old Country Road, Suite 347
                                                           Carle Place, New York 11514
                                                           Tel: (516) 873-9550

                                                           Attorneys for Plaintiffs

Cc: All Counsel of Record (via PACER)
